Citation Nr: 0517590	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from December 1967 to 
April 1969.  He died in December 1989, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision (which 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection, and 
denied entitlement to DEA).  In November 2004, the Board 
reopened the claim for service connection for the cause of 
the veteran's death and remanded it for additional 
development (holding the claim for DEA in abeyance subject to 
the remand).  Both claims have now returned for further 
adjudication.  


FINDINGS OF FACT

1.  The veteran's metastatic insulinoma occurred many years 
subsequent to his separation from service, and has not been 
shown to have been related to such service, a residual of his 
service-connected disabilities, or due to exposure to 
herbicides during active duty in Vietnam. 

2.  The veteran did not have a permanent and total service-
connected disability at the time of his death and the cause 
of his death is not service connected.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1110, 1101, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2004). 

2.  The criteria for Chapter 35 DEA benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The appellant has not raised (nor is there, in fact) any 
issue as to the provision of a form or instructions for 
applying for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in June 2002, wherein the RO 
essentially provided the appellant notice regarding what 
information and evidence was needed to substantiate her 
claims, as well as what information and evidence had to be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to submit any evidence 
in her possession that pertained to the claims.  Thereafter, 
by a September 2002 rating decision, the RO denied the 
appellant's claims.  

During the course of this appeal, the appellant was also sent 
a statement of the case in February 2003, a Board decision 
and remand in November 2004, and a supplemental statement of 
the case in February 2005.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the appellant's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing her of the information and 
evidence necessary to substantiate her claims.  Likewise, 
these documents may be understood as communicating to the 
appellant the need to submit any relevant evidence in her 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, VA obtained and reviewed 
numerous VA and private medical records, as well as written 
statements from the appellant.  VA has made a reasonable 
effort to obtain relevant records.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

In its November 2004 remand, the Board sought a medical 
opinion concerning the cause of the veteran's death.  This 
opinion (discussed below) was associated with the claims file 
in February 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding these claims, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) 

II.  Service connection for the cause of the veteran's death

In this case the appellant has primarily averred that her 
husband developed cancer as a result of exposure to Agent 
Orange in service, and that this ultimately resulted in his 
untimely death.  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  A 
veteran may also be granted "presumptive" service 
connection for malignant tumors, although not otherwise 
established as incurred in service, if the condition was 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The criteria pertaining to service connection for the cause 
of death provide as follows: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service- 
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.  

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 C.F.R. § 3.312.

Originally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and who had one of the herbicide-related 
diseases listed in the law, was presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange), unless there was affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  If a veteran was exposed to an herbicide agent 
during active military service, several diseases was 
rebuttably presumed to have been incurred in service if 
manifest to a compensable degree within specified periods, 
even if there was no record of such disease during service.  
38 U.S.C.A. § 1116 (West 1999 & Supp. 2001); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2001).  

Effective January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. § 
1116(a)(2)(F) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  

Certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange, 
including chloracne or other acneform disease consistent with 
chloracne, Type 2 (adult onset) diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The veteran's service medical records appear complete and do 
not indicate that he was diagnosed as having cancer during 
active duty.  At a September 1969 VA examination (conducted 
approximately 5 months after separation), no cancer was 
noted.  

Private medical records reveal that in January 1988, he was 
diagnosed as having "metastatic adenocarcinoma involving the 
hepatic parenchyma, primary site unknown."  The summary from 
his terminal hospitalization (from September 1989 until his 
death in December 1989) reveals that he was diagnosed as 
having metastatic insulinoma.  Insulinoma is "an islet cell 
tumor of pancreatic beta cells."  See Dorland's Illustrated 
Medical Dictionary, 847 (28th ed., 1994).  He underwent a 
cluster transplant of his liver, pancreas, duodenum, and 
jejunum during this hospitalization.  Complications resulted 
including a sepsis infection of his lungs which ultimately 
caused fatal pulmonary failure.

The death certificate shows that the veteran died in December 
1989, at age 43.  The immediate cause of death was listed as 
adult respiratory distress syndrome due to, or as a 
consequence of, sepsis.  No other condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.
 
An autopsy was conducted, the report of which noted that the 
veteran's recovery from his cluster transplant was 
complicated by a sepsis infection focused in his lungs.  This 
resulted in interstitial fibrosis, pseudomonas pneumonia, and 
his ultimately fatal pulmonary failure.  The autopsy report 
lists three major diagnoses: respiratory failure, right 
ventricular failure, and metastatic insulinoma.  With regard 
to the metastatic insulinoma, there appeared to be no 
evidence of recurrent disease.  The cause of death was deemed 
to be "respiratory failure secondary to diffuse 
bronchopneumonia and interstitial fibrosis."  

During the veteran's lifetime, service connection was granted 
for residuals of a shell fragment wound to the left lower 
extremity and a scar of the left shoulder (neither disability 
was rated as totally disabling).  There is no competent 
medical evidence of record that in any way links the 
veteran's death or his metastatic insulinoma to his service-
connected disabilities.  Moreover, it has not been shown (or 
even contended) that his metastatic insulinoma was first 
diagnosed in service or within a year of his separation from 
active duty. 

The veteran's DD Form 214 indicates that he served in Vietnam 
during the Vietnam war, but presumptive service connection is 
not warranted because the record does not show that he was 
ever diagnosed as having any of the diseases listed under 38 
C.F.R. § 3.309 (e).  Nevertheless, the appellant may still 
establish service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
In September 2002, the RO sought a medical opinion concerning 
the cause of the veteran's death, including a query as to 
whether it was related to exposure to Agent Orange in 
Vietnam.  In a handwritten memorandum dated in September 
2002, an individual (the name or title of whom is not readily 
ascertainable) opined that, based on the medical record, 
Agent Orange exposure was not related to the veteran's death.  

In a December 2002 letter, Charles E. McKay, M.D., wrote that 
he began treating the veteran in 1987 for what turned out to 
be malignant insulinoma.  Dr. McKay further wrote that he 
understood that the veteran 

was exposed to Agent Orange during the 
Vietnam conflict and it is my opinion 
that this might have had some role to 
play with the development of this rather 
rare malignancy. 

In a December 2002 letter, Alvin C. Powers, M.D., wrote, in 
pertinent part, that he had treated the veteran for a very 
rare pancreatic islet tumor.  This insulinoma was widely 
metastatic, including to the liver.  Dr. Powers further wrote 
that his 

understanding is that [the veteran] was 
exposed to Agent Orange during his 
service in Vietnam.  The Institute of 
Medicine has linked type 2 diabetes 
(which has pancreatic islet dysfunction) 
and exposure to Dioxin.  Thus, there may 
be some link between pancreatic islet 
function and exposure to Dioxin.  

In their respective opinions, Drs. McKay and Powers use 
language ("...might have had some role" and "...may be some 
link") which is quite speculative.  The Board cannot engage 
in speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  See also Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (physician's opinion in 
cause-of-death case that list of conditions submitted by 
appellant might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause"), aff'd, 217 
F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000); and Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).

In its November 2004 remand, the Board asked that the claims 
folder be referred to a VA physician knowledgeable in 
oncology, who was to review it (including the letters of Drs. 
McKay and Powers) and provide an opinion as the etiology of 
the cause of the veteran's death.  In a February 2005 
memorandum, a VA chief of oncology wrote that

[the veteran] died of metastatic islet 
cell carcinoma.  The question asked by 
the [Board] is whether this illness was 
caused by the herbicide agent orange.  
This is an impossible question to answer 
by anyone.  It is such an uncommon tumor 
that it would be impossible to correlate 
an increased risk from any exposure.  I 
know of no study which demonstrates an 
increased risk of islet cell tumors after 
herbicide exposure.  Both Drs. Powers and 
McKay think that it may be related.  
There is no information or research to 
support this however.  

[The veteran's] death was directly 
related to treatment for his cancer.  The 
question is whether cancer was related to 
Agent Orange exposure.  This question 
cannot be definitely answered.

The Board finds the February 2005 VA opinion particularly 
probative because the physician clearly had the benefit of 
reviewing the claims folder, and because it highlights the 
lack of any scientific basis to support the speculative 
conclusion inferred by Drs. Powers and McKay.  

Moreover, the appellant does not have the requisite training 
or expertise that would render her competent to express 
medical opinions or findings; accordingly, any contentions 
she has made that the veteran's death was due to herbicide 
exposure in Vietnam is no more than unsubstantiated 
conjecture that, in the absence of supporting medical 
evidence, is of no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, the preponderance of the 
evidence is nevertheless against the claim for service 
connection of the cause of the veteran's death and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107.

III.  Entitlement to DEA

For the purposes of DEA under 38 U.S.C.A. Chapter 35, a 
surviving spouse of the veteran will have basic eligibility 
for benefits where the veteran was discharged under other 
then dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of the 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 3.807, 21.3020, 21.3021. 

In this case, the veteran did not have a permanent and total 
service-connected disability at the time of his death, and, 
as decided above, the cause of his death is not service 
connected.  Accordingly, the appellant has not met the basic 
conditions for eligibility for DEA under Chapter 35, Title 
38, United States Code, and this claim is therefore denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35 is 
denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


